DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 01/11/2021 has been entered.  Claims 1-2, 11-12, 16-17, and 23 have been amended. Claims 3, 10, and 18 have been cancelled.  Claims 1-2, 4-9, 11-17, and 19-23 are pending in this Office Action.

 Information Disclosure Statement
IDS submitted 02/09/2021 have been considered by examiner. A signed and initialed copy is attached hereto.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David K. Kincaid, applicant’s representative, on 02/17/2021 and 02/18/2021.
The application has been amended as follows: 
In the claims: 
Claims 1, 11-12, 16, and 23 have been amended as follows:
1. (Currently Amended) A computer-implemented method for constructing a search string, the method comprising: 
receiving, by a processing device, one or more of an image of a physical item or a symbology associated with the physical item; 
retrieving, by the processing device, an item description based at least in part on the one or more of the image of the physical item or the symbology associated with the physical item, wherein the item description indicates a placement of the physical item in an ontology listing; 
identifying, by the processing device, a tuple indicating a common item use based at least in part on the item description, wherein identifying the tuple comprises identifying an item class from the ontology listing using the placement of the physical item in the ontology listing; 

retrieving, by the processing device, at least one image based at least in part on the search string, the at least one image illustrating how the physical item is used.

11. (Currently Amended) The computer-implemented method of 
12. (Currently Amended) The computer-implemented method of 

16. (Currently Amended) A system for constructing a search string, the system comprising: 
a memory comprising computer readable instructions; and 
a processing device for executing the computer readable instructions for performing a method, the method comprising: 
receiving, by the processing device, one or more of an image of a physical item or a symbology associated with the physical item; 
retrieving, by the processing device, an item description based at least in part on the one or more of the image of the physical item or the symbology associated with the physical item, wherein the item description indicates a placement of the physical item in an ontology listing; 
identifying, by the processing device, a tuple indicating a common item use based at least in part on the item description, wherein identifying the tuple comprises  using the placement of the physical item in the ontology listing; 
constructing, by the processing device, a search string based at least in part on the tuple; and 
retrieving, by the processing device, at least one image based at least in part on the search string, the at least one image illustrating how the physical item is used.

23. (Currently Amended) A computer program product for constructing a search string, the computer program product comprising: 
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device to perform a method comprising: 
receiving, by the processing device, one or more of an image of a physical item or a symbology associated with the physical item; 
retrieving, by the processing device, an item description based at least in part on the one or more of the image of the physical item or the symbology associated with the physical item, wherein the item description indicates a placement of the physical item in an ontology listing; 
identifying, by the processing device, a tuple indicating a common item use based at least in part on the item description, wherein identifying the tuple comprises identifying an item class from the ontology listing using the placement of the physical item in the ontology listing; 

retrieving, by the processing device, at least one image based at least in part on the search string, the at least one image illustrating how the physical item is used.


Allowable Subject Matter
Claims 1-2, 4-9, 11-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of made of record, 
Menich (US 2003/0187632) teaches receiving an item identifier; retrieving, by the processing device, an item description based at least in part on the item identifier; identifying a tuple indicating a common item use based at least in part on the item description(para.[0027], [0032]-[0035], [0038], [0040]); constructing, by the processing device, a search string based at least in part on the tuple; and retrieving, by the processing device, at least one image based at least in part on the search string(para.[0019],[0041]).
Klappert (US 2013/0007032) discloses receiving one or more of an image of a physical item or a symbology associated with the physical item; retrieving an item description based at least in part the one or more of the image of the physical item or the symbology associated with the physical item (para.[0047]-[0048], [0050]).

(fig. 4B, para.[0038]-[0039])).  
However, the prior arts in record do not disclose the combination of identifying a tuple indicating a common item use based at least in part on the item description and identifying the tuple comprises identifying an item class using the placement of the physical item in the ontology listing as recited in independent claim 1, and similar claimed elements in claims 16, and 23.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





02/18/2021